DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 5/23/2022 is acknowledged.
Claims 1-4, 9-14, 19, and 20 are amended.

Response to Amendment
Amendments filed on 2/1/2022 are entered for prosecution. Claims 1-4, 9-14, 19, and 20 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11, and 20 (pages 6-9) in a reply filed 5/23/2022 have been considered but are moot because the arguments are based on newly changed limitations in the amendment and new ground of rejections are applied in the current rejection.

Regarding claims 1, 11, and 20:
Applicant contends, in page 7, lines 6-9, that “Kadiri fails to disclose all of these features. For example, Kadiri does not disclose that “wherein the communication between the UE and the source node continues to be performed until the UE receives the indication from the target node after the random access of the UE to the target node is successfully completed,” as recited in amended claim 1.” The Applicant continues to contends, in page 7, lines 16-19, that “However, Kadiri does not disclose that the UE receives an indication from the target node after the random access of the UE to the target node is successfully completed, and that the UE’s communication with the source node continues to be performed until the UE receives this indication from the target node, as described in amended claim 1.”. The Applicant further contends again that, in page 8, that “As seen above, Kadiri discloses that, in step 414, the target BS sends an indication to the source BS to end the connection, and thereafter, between steps 414 and 420, the target BS sends “DL data” to the UE but the source BS does not send DL data to the UE. Although Kadiri discloses that the target BS sends an “RRC connection reconfiguration message” to the UE in step 420, it is clear that the UE’s communication with the source BS does not continue until step 420. Therefore, Kadiri does not disclose that the target BS sends an indication to the UE after the random access of the UE to the target BS is successfully completed, and that the UE’s communication with the source BS continues until the UE receives this indication from the target BS, as described in amended claim 1.”
The Examiner respectfully disagrees. Kadiri teaches wherein the communication between the UE and the source node continues to be performed until the UE receives the indication from the target node after the random access of the UE to the target node is successfully completed (Fig. 4B, steps 414 and 415. Para. [0078-0079] teach wherein “the source BS may continue to transmit downlink data until a connection with the UE is ended or lost” after the random access to the target BS is successfully completed in step 411, support is found in para. [0076-0077] of 62/696,184. According to the para. [0078] [0083] of Kadiri, the communication between the UE and the source node continues to be performed until a connection with the UE is ended or lost, wherein the communication between the UE and the source node is ended when the UE receives an RRC connection reconfiguration message (equivalent to an indication), from the target BS, that indicates to release the source protocol stack. Para. [0084] of Kadiri teaches wherein the target BS may provide a message to cause the source BS to release a UE context of the UE (e.g., the source protocol stack) in step 421 after the target BS sends the indication to release the source protocol stack (the RRC connection reconfiguration message discussed above) in step 420. The source BS may continue to transmit downlink data until a connection with the UE is ended (by the indication received from the target BS) or lost as one of various implementation examples described in para. [0078] [0083] of Kadiri.) Therefore, the disclosure of Kadiri reads on the limitations as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadiri et al. (US 2020/0022035 A1, hereinafter Kadiri) claiming benefit to and fully-supported by US provisional applications 62/696,184 filed on Jul. 10, 2018.

Kadiri teaches a method performed by a user equipment (UE) in a wireless communication system (Figs. 4A and 4B, support is found in Figs. 4A, and 4B of 62/696,184), the method comprising: 
receiving a radio resource control (RRC) reconfiguration message comprising a configuration to perform a communication with a source node until the communication with the source node is stopped after a random access to a target node is successfully completed (see, Fig. 4A, Step407. Para. [0069] teaches wherein “the source BS may provide an RRC connection reconfiguration request to the UE. The RRC reconfiguration request may indicate that the UE is to be handed over from the source BS to the target BS. In some aspect, the source BS may provide the RRC connection reconfiguration request to a source protocol stack of the UE.” Para. [0070] teaches wherein “the UE may continue downlink/uplink data communications with the source BS.”, support is found in para. [0067-0068] of 62/696,184); 
initiating a mobility from the source node to the target node (see, Fig. 4B, Step 409. Para. [0071] teaches wherein “the UE may configure (e.g., generate, activate, etc.) the target protocol stack to perform the handover” from the source BS to the target BS, support is found in para. [0069] of 62/696,184));
performing the random access to the target node for the mobility (see, Fig. 4A, steps 409 and 410. Para [0071] teaches wherein “the UE may perform parallel RRC processing … to acquire the target BS.” (e.g., RACH procedure) to synchronize with the target BS. Fig. 4B, step 411 and para. [0074] teaches wherein the UE may provide random access information (as part of a RACH procedure) to the target BS, support is found in para. [0069] [0070] of 62/696,184.); 
performing the communication with the source node, based on the configuration, after the random access to the target node is successfully completed (see, Fig. 4B, Steps 412-415. Para. [0078-0079] teach wherein “the source BS may continue to transmit downlink data until a connection with the UE is ended”, thereby the UE performing the communication with the source BS after the random access to the target node is successfully completed in step 411, support is found in para. [0076-0077] of 62/696,184.); and 
upon receiving an indication from the target node, stopping the communication with the source node (Fig. 4B, step 420 and the subsequent step of “Release Source Protocol Stack”. Para. [0083] teaches wherein the target BS transmits an RRC connection reconfiguration message (equivalent to an indication) indicating to release the source protocol stack. As further shown, the UE releases the source protocol stack (i.e., stopping the communication with the source node), support is found in para. [0081] of 62/696,184.), wherein the communication between the UE and the source node continues to be performed until the UE receives the indication from the target node after the random access of the UE to the target node is successfully completed  (Fig. 4B, steps 414 and 415. Para. [0078-0079] teach wherein “the source BS may continue to transmit downlink data until a connection with the UE is ended or lost” after the random access to the target BS is successfully completed in step 411, support is found in para. [0076-0077] of 62/696,184. According to the para. [0078] [0083] of Kadiri, the communication between the UE and the source node continues to be performed until a connection with the UE is ended or lost, wherein the communication between the UE and the source node is ended when the UE receives an RRC connection reconfiguration message (equivalent to an indication), from the target BS, that indicates to release the source protocol stack. Para. [0084] of Kadiri teaches wherein the target BS may provide a message to cause the source BS to release a UE context of the UE (e.g., the source protocol stack) in step 421 after the target BS sends the indication to release the source protocol stack (the RRC connection reconfiguration message discussed above) in step 420. The source BS may continue to transmit downlink data until a connection with the UE is ended (by the indication received from the target BS) or lost as one of various implementation examples described in para. [0078] [0083] of Kadiri.).

Regarding claim 2:
As discussed above, Kadiri teaches all limitations in claim 1.
	Kadiri further teaches wherein the indication informs that the communication between the UE and the source node is released (Fig. 4B, Step 420, “RRC Connection Reconfiguration Message (Release Source Protocol Stack)”. Para. [0083] teaches wherein the target BS provides to the UE, an RRC connection reconfiguration message that indicates to release the source protocol stack and then the UE releases the source protocol stack), support is found in para. [0081] of 62/696,184.).

Regarding claim 3: 	
As discussed above, Kadiri teaches all limitations in claim 1.
Kadiri further teaches wherein the indication is received by the UE via an RRC message (Fig. 4B, Step 420, “RRC Connection Reconfiguration Message (Release Source Protocol Stack)”. Para. [0083] teaches wherein the target BS provides to the UE, an RRC connection reconfiguration message that indicates to release the source protocol stack and then the UE releases the source protocol stack. Therefore, the indication is received via an RRC message), support is found in para. [0081] of 62/696,184.).

Regarding claim 4:
As discussed above, Kadiri teaches all limitations in claim 1.
	Kadiri further teaches wherein a communication link is switched from the source node to the target node upon the UE receiving the indication (Fig. 4B, Step 422, “RRC Reconfiguration complete (Release Source Confirm)” message is sent from the UE to the Target eNB upon receiving the indication (i.e., RRC Connection Reconfiguration Message with the explicit RRC signaling for the release of Source Cell Stack) in Step 420 indicating the completion of link switch from the Source eNB to the Target eNB. Also, see para. [0084]. Support is found in Fig. 4B and para. [0082] of 62/696,184.).

Regarding claim 9:
As discussed above, Kadiri teaches all limitations in claim 1.
	Kadiri further teaches wherein the communication between the UE and the source node comprises at least one of a downlink (DL) reception by the UE from the source node, or a UL transmission by the UE to the source node (Fig. 4A, Step 408 and para. [0070] teach wherein “the UE may continue to receive downlink data and to transmit uplink data to the source BS”, support is found in para. [0068] of 62/696,184. Fig. 4B, Steps 414-415 and para. [0078-0079] teach wherein “the source BS may continue to transmit downlink data until a connection with the UE is ended” after the random access to the target BS is successfully completed in step 411), support is found in para. [0076] of 62/696,184.).

Regarding claim 10:
As discussed above, Kadiri teaches all limitations in claim 1.
	Kadiri further teaches wherein the UE (“UE” in Figs. 4A and 4B) is in communication with at least one of a mobile device, a network (“Source BS” and/or “Target BS(s)” in Figs. 4A and 4B), or autonomous vehicles other than the UE.

Regarding claim 11:
Claim 11 is directed towards a user equipment (UE) configured to operate in a wireless communication system (UE 120 in Fig. 2 and “UE” in Figs. 4A and 4B, support is found in Figs. 2, 4A, and 4B of 62/696,184), the UE comprising: at least one transceiver (Fig. 2, antennas 252a through 252r in combination with demodulators 254a through 254r); at least one processor (Fig. 2, Controller/Processor 280); and at least one computer memory (Fig. 2, Memory 282) operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform the method of claim 1. As such, claim 11 is rejected under similar rationale to claim 1.

Regarding claim 12: 
Claim 12 is directed towards a wireless device configured to perform the method of claim 2. As such, claim 12 is rejected under similar rationale to claim 2.

Regarding claim 13:
Claim 13 is directed towards a wireless device configured to perform the method of claim 3. As such, claim 13 is rejected under similar rationale to claim 3.

Regarding claim 14:
Claim 14 is directed towards a wireless device configured to perform the method of claim 4. As such, claim 14 is rejected under similar rationale to claim 4.

Regarding claim 19:
Claim 19 is directed towards a wireless device configured to perform the method of claim 9. As such, claim 19 is rejected under similar rationale to claim 9.

Regarding claim 20:
Claim 20 is directed towards an apparatus configured to operate in a wireless communication system (UE 120 in Fig. 2 and “UE” in Figs. 4A and 4B, support is found in Figs. 2, 4A, and 4B of 62/696,184), the apparatus comprising: at least one processor (Fig. 2, Controller/Processor 280); and at least one computer memory (Fig. 2, Memory 282) operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform the method of claim 1. As such, claim 20 is rejected under similar rationale to claim 1.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 2471   



/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471